Citation Nr: 1236900	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  08-30 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disorder, claimed as due to residuals of a right knee injury.   


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service in the U.S. Navy from August 1971 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In April 2001, the Veteran testified at a local RO hearing before the undersigned Veterans Law Judge (VLJ) sitting at Denver, Colorado.  A transcript of that proceeding is of record.  At the hearing, the record was held open for the Veteran to submit additional evidence.  That evidence was received together with a waiver of initial RO consideration of that evidence. 

In a September 2011 decision the Board found that new and material evidence had been submitted to reopen the claim for service connection for residuals of a right knee injury but deferred adjudication of whether, upon de novo review, service connection should be granted.  Also, because the low back disorder was claimed as secondary residuals of a right knee injury, adjudication of that issue was deferred pending remand of that claim. 

Thereafter, a June 2002 rating decision granted service connection for residuals of a right knee injury with degenerative joint disease (DJD), medial menisceal tear with status post meniscectomy and anterior cruciate ligament tear which was assigned an initial 10 percent disability rating, all effective June 4, 2007.  The Veteran has not disagreed with the initial rating assigned or the effective date.  As there is no jurisdiction conferring Notice of Disagreement (NOD) to the downstream elements of effective date or compensation level, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In other words, as this decision constitutes a full grant of the benefits sought on appeal, the issue of entitlement to service connection for a right knee disability is not currently in appellate status before the Board.  



FINDINGS OF FACT

1.  A chronic low back disability was not present during active service and a chronic low back disorder, including any arthritis, was first demonstrated medically many years after service discharge and is not shown to be related to military service or any incidence thereof.  

2.  A low back disorder is neither etiologically related or the result of the service-connected disability of the right knee nor is it aggravated thereby.  


CONCLUSION OF LAW

A low back was not incurred in or aggravated by active service, nor did arthritis manifest to a compensable degree within one year after service discharge, nor is it proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the record reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA) which imposes certain duties to notify and provide assistance in substantiating claims.  38 U.S.C.A. § 5100, et. seq. (effective November 9, 2000); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This notice was intended to be provided prior to an initial adjudication of a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).

By letter dated in June 2007, prior to the initial adjudication of the claim, the RO advised the Veteran of the evidence needed for claim substantiation, including service connection on a secondary basis, and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  That letter apprised the Veteran of the downstream disability rating and effective date elements for claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Duty to Assist

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), VA outpatient (VAOPT) treatment records, and private clinical records.  

Pursuant to the 2011 Board remand, by RO letter in September 2011 he was requested to clarify the names and address, as well as inclusive dates of treatment or evaluation by the physicians whom he had testified had told him that his current low back disability might be due to his current right knee disability.  Also, a release for all records of Dr. S.S. was requested to obtain all treatment records, and page two of that physician's July 2008 statement.  He and his representative were informed that they could contact that physician to obtain a medical statement supporting his claim for service connection for low back disability as due to (now service-connected) right knee disability.  

That same RO letter requested that the Veteran clarify (a) the inclusive dates of his employment with the City of Denver, and (b) whether or not he ever filed a claim for Worker's compensation benefits relative to any low back injury or disability.  He was requested to clarify the name(s) and current address(es) of, and inclusive dates of treatment or evaluation of the Veteran by, all treating sources to whom he was sent for evaluation or treatment of low back problems by the City of Denver.  

In response, the Veteran submitted duplicate private clinical records of Dr. S.S. and Dr. A.P.H., which do not pertain to a low back disability, as well as duplicate VA clinical records of right knee treatment and hospitalization.  Records of the Denver Health Medical Center were obtained by the RO but do not pertain to a low back disability.  Records relative to a Worker's Compensation matter pertain to a foreign body in the Veteran' eye.  None of these additional records reflect treatment or evaluation of low back disability.  Of the additional private clinical records that were received, most are duplicates of records on file, except that the second page of the July 2008 letter by Dr. A. P. H. to Dr. S. S. was received but does not pertain to the Veteran's low back.  The Veteran was informed of the efforts by the RO to comply with the 2011 Board remand by RO letter in January 2012.  

However, the Veteran never identified the physician that purportedly informed him that his low back disability was related to his residuals of an inservice right knee injury.  In Stegall v. West, 11 Vet. App. 268, 271 (1998) it was held that a remand by the Board imposes a concomitant duty to ensure compliance with the terms of the remand.  However, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).

The Veteran testified in support of the claim at a local RO hearing before the undersigned Veterans Law Judge (VLJ) sitting at Denver, Colorado.  A transcript of that hearing is on file.  

The Veteran had a VA compensation examination in October 2011 for a medical nexus opinion concerning the etiology of the low back disability, including in terms of whether it is related to the service-connected residuals of a right knee injury.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  

The adequacy of the examination and medical opinion obtained have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

Therefore, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Background

The STRs are negative for low back disability but the Veteran was seen and treated for residuals of a December 1972 right knee injury on multiple occasions. 

VAOPT records show that the Veteran was seen from March to May 1975 for right knee symptoms.  

During VA hospitalization in April 1976 the Veteran underwent an arthrotomy and right medial meniscectomy.  

In the Veteran's June 2007 claim for service connection for a low back disability, VA Form 21-526, he reported having had a low back disability since 1972, secondary to his now service-connected residuals of an inservice right knee injury.  

Records of Dr. B. C. of Kaiser Permanente reflect treatment for the Veteran's right knee disability in 2007 but are negative with respect to the Veteran's low back.  

Treatment records of Dr. S. S. of 2008 reflect treatment for the Veteran's service-connected right knee disability, and other disabilities.  They note a history of gout but are negative with respect to low back disability.  In a July 2008 statement Dr. A. P. H. (to Dr. S. S. and not by Dr. S.S., as reported in the Board remand) indicated that the Veteran had a long history of right knee problems, having injured that knee 35 years ago.  He also had gout in his right foot.  

At the April 2011 travel Board hearing the Veteran testified that he began having back problems at about the same time that he started going to school after his military service, in the mid-seventies.  He began having back pain and sciatic pain down his leg.  When he was working for the city he had not known there was anything wrong with his back until he pulled a back muscle, and "city" sent him to Denver General Hospital for evaluation.  X-rays at that time had revealed a bulging disc in his back which was not related to the muscle which he had pulled in his back, and that he had had the bulging disc for some time.  He had once been told by a physician, which he believed was in the 1980s, that his bulging disc in the low back could have been caused by his knee problem.  Page 10.  The Veteran further testified that his limp had been getting worse, particularly about 7 or 8 years ago, because his pain became worse.  After the 1976 VA knee surgery he had not had any more episodes of dislocation of the right knee but he had still limped after the surgery.  In about 2005 the knee pain started getting worse.  After working for the "city" he began working for the "church" and a physician affiliated with his insurance company had told him that he would eventually needed a right knee replacement.  VA medical personnel had told him the same thing.  Page 11.  The Veteran's representative clarified that it was contended that the Veteran's abnormal gait, due to his residuals of the inservice right knee injury, was the cause of his current low back problems.  The Veteran testified that he had not yet received a specific diagnosis of his low back disability.  Page 12.  He knew, however, that a physician had told him that he had a bulging disc in his back.  This physician was a "City of Denver" physician at the Denver General Hospital.  Page 13.  He had been seen at the Denver General Hospital in about the mid-1980s, when he started working for the City of Denver and where he had been employed from about 1984 to 1988.  Page 14.  He was unsure if he could locate these old records (pertaining to his evaluations when employed by the City of Denver).  Page 15.  It was agreed to hold the record open for 30 days to allow the Veteran to attempt to obtain additional evidence.  The service representative pointed out that the records of the Veteran's VA hospitalization in 1976 showed that he had an old tear in his right knee.  Page 16.  

On VA examination in October 2011, pursuant to the September 2011 Board remand, the examiner reported having reviewed the Veteran's claim files in their entirety, as well as information accessed through the VA electronic medical records system, and the transcript of the April 2011 hearing.  It was noted that the STRs included a December 1973 report of medical history in which the Veteran reported that he did not have back pain.  Dr. C. Kaiser Permanente Colorado indicated in July 2007 that the Veteran had right knee pain, and a history of surgery in approximately 1975 due to a motorcycle accident but there was no mention of low back pain or altered gait.  Notes from primary care provider Dr. S. S. from March through September 2008 made no mention any low back pain.  

The Veteran's testimony of limping and back pain for many years was noted, as was his history of pulling a back muscle while working for the City and County of Denver, followed by treatment and X-rays which reportedly revealed a bulging disc that had existed for quite some time; and that in the 1980s a physician had stated that the back condition could be caused by the knee.  However, no records from Denver General were on file pertaining to any work-related back injury(ies).  

The examiner further reported that within the VA electronic medical records a primary care provider noted in February 2010, July, 2010, and February 2011, that the Veteran had right knee pain but there was no mention of any low back complaints.  Further, the primary care provider noted in February 2010, that the Veteran had a normal gait.  In fact, there is no documentation, by the examiner's review of the claim files or the available VA electronic medical records, of any alteration or abnormality of gait, such as a limp.  

After a physical examination the diagnoses were (1) lumbosacral degenerative disk disease (DDD) at L5-S1 without radiculopathy; and, (2) bilateral pars interarticularis defects with spondylolysis at L5 and grade 1-2 anterolisthesis of L5 on S1.  The examiner stated that because there was no documentation of these diagnoses in the available records, date of onset of these diagnoses was the present, i.e., the date of the examination in October 2011.

In the opinion of the examiner, the Veteran's current low back disability was not due to his residuals of an inservice right knee injury.  Rather, his current low back disability was most likely due to a postservice work-related injury(ies).  The rationale was that although the Veteran claimed to have an altered gait or limp, favoring the right lower limb, for many years due to the right knee injury, there was no documentation of altered gait/limp in the available medical records.  Even on the current examination he demonstrated a normal gait.  Hence, there was no objective evidence of a chronically altered gait over time, and therefore his current low back disability could not be attributed to his right knee condition.  Biomechanically, this association was not plausible.  

The Veteran reported having several low back injuries during his employment with the City and County of Denver. Although he reported that a physician at some point during his treatment for a work-related low back injury had told him that a "herniated disk in the low back" was "due to the right knee", there was no documentation of this in the available records.   Although the Veteran appears sincere and credible, so many years after the back injury(ies) occurred, this self-reported history, in the absence of objective medical documentation, was subject to considerable recall bias.  It seemed most likely to the examiner, board certified in the specialties of Occupational Medicine as well as Physical Medicine and Rehabilitation, that the Veteran's lower back injuries sustained while working as a heavy equipment operator, welder, and mechanic for 20 years with the City and County of Denver caused his current low back disability.  Furthermore, his current X-rays reveal bilateral pars interarticularis defects with spondylolysis at L5 and grade 1-2 anterolisthesis of L5 on S1.  Pars interarticularis defects, or fractures, were typically due to acute trauma, such has sudden forceful hyperextension of the spine.  These defects, or fractures, (spondylolysis) then resulted in "slippage" of one vertebra relative to another (L5 on S1, for example, as in this Veteran).  The Veteran's claimed altered gait/limp, which was not demonstrated on the current examination and was not demonstrated in review of the available medical records, could not possibly provide the biomechanical force necessary to result in his pars interarticularis defects/fractures with spondylolysis and anterolisthesis or his degenerative disk disease.  

The examiner further stated that there was simply no documentation of any complaints pertaining to the low back in the STRs.  Although the Veteran sought medical treatment following the motorcycle accident in 1972 (for right knee complaints), there is no mention of any low back symptomatology.  As X-rays of the lumbar spine were not taken after the motorcycle accident, it did not appear that there was concern at the time regarding injury to the lower back.  If the motorcycle accident had resulted in injury to the lower back, then the Veteran should have presented acutely with complaints of low back pain, stiffness, radicular pain (if due to a herniated disk) and/or muscular spasms; none of these were documented in the record. 

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain in service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).   

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

Under 38 C.F.R. § 3.303(b) the 2nd and 3rd elements may be established by demonstrating continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

The STRs, including the report of the examination for separation from the Veteran's period of service are negative for a low back disability.  

Thus, while the Veteran has recently reported having had chronic low back symptoms since his inservice right knee injury, which would indicate that he had such symptoms during service, chronicity of low back disability inservice is not adequately supported by the STRs and the evidence as a whole.  Accordingly, a showing of continuity of symptomatology after service or competent medical evidence of a nexus with service is required to support the claim when, as here, it is unquestioned that the Veteran now has chronic low back pathology(ies).  

In this regard, the Veteran is competent to describe visible or personally observable symptoms.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

As to continuity of symptoms, the Veteran has testified he had symptomatology of his low back since his right knee injury during military service.  Significantly, even absent evidence of back disability during service, when treated for right knee disability in 1976 he made no mention of low back pathology, even as secondary to the now service-connected right disability, nor was any limp noted.  In fact, the record is devoid of evidence relative to any form of low back disability for many years after military service and even after the Veteran's right knee surgery in 1976.  

Thus, although the Veteran testified that an unidentified private treating source found that X-rays revealed a lumbosacral bulging disc which was felt to have been present for many years, in circumstances such as this, when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute competent or medical evidence and does not rise to the level of establishing that that the unidentified private clinical source actually rendered such an opinion or made such a diagnosis.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Indeed, this was, in essence, the conclusion of the recent 2011 VA examiner.  

In this case, the putative history of continuous symptoms since service has only recently been asserted and is contradicted by the evidence.  Numerous clinical records over the years reflect evaluation of the now service-connected right knee disability but none make any reference to or note that the Veteran had a limp due to that disorder.  In evaluating and treating a right knee disability, such information would be expected to be recorded in clinical records but in this case there are no such clinical notations.  

Despite what the Veteran related in conjunction with his 2007 VA claim, continuity is also interrupted by the records of his work related back injury.  

While posited as lay evidence, the Veteran's belief that the inservice right knee injury is the cause of his current low back disorder is actually a medical opinion in the guise of lay evidence and, as such, is not competent.  Moreover, the Veteran has repeatedly neglected the mention the severity of his postservice work-related low back injuries.  The significance of this was emphasized by the 2011 VA examiner who attributed the current low back disability to postservice and work-related back trauma.  That VA examiner noted the statements and testimony of the Veteran but concluded that these were are subject to the frailties of human recollection and were nonspecific and simply too vague to be of any real value inasmuch as those statements were no more than generic in nature.  

To the extent that the Veteran implicitly suggests that if radiological studies had been done during service or shortly thereafter, arthritis or some pathology consistent with disability due to his right knee injury would have been shown.  The actual presence of arthritis can only be determined by radiological studies.  No X-ray study of the Veteran's low back was done during military service, or within one year after his discharge from active service, which could have revealed the presence of either arthritis or findings suggestive of past injury.  However, despite raising the specter of this possibility, the recent VA examiner found no arthritis or evidence of changes due to remote trauma of service origin, as opposed to more recent trauma.  Thus, the Veteran's belief as to what X-rays during or shortly after military service would have shown is no more than speculation, since X-rays now indicate that any spinal pathology is more consistent with postservice work-related stress or trauma.  

Since consistency is the hallmark of credibility, and because the Veteran's history is not only not support by postservice clinical records but refuted by clinical notations of his not having a limp, the Board finds that the Veteran's statements and testimony of continuous low back symptoms, e.g., pain since his 1972 right knee injury, are not credible.  

Also, the credibility of the Veteran's lay testimony is substantially undermined by the fact that he did not seek treatment for a low back disorder until he sustained postservice work-related low back injuries many years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

Moreover, the Veteran has not reported having had a contemporaneous medical diagnosis, i.e., of degenerative joint disease or DDD during service, and he has not described symptoms supported by a later diagnosis by a medical professional.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Accordingly, the Board concludes that the lay evidence is not credible for the purpose of establishing continuity of symptomatology.  At issue then, is whether the Veteran's current low back disability can be related to a service-connected disability by competent medical evidence.  

In this regard, the Veteran is service-connected for post-traumatic stress disorder (PTSD)) with depressive disorder, not otherwise specified, rated 50 percent disabling; residuals of a right knee injury with degenerative joint disease (DJD), medial menisceal tear with status post meniscectomy and anterior cruciate ligament tear, rated 10 percent disability rating; bilateral tinnitus, rated 10 percent; and noncompensable ratings are assigned for left ear hearing loss and for digital nerve neural praxia of the right index finger.  However, he only relates his current low back disability to his now service-connected right knee disability.  

However, there is no competent and persuasive opinion of record showing a relationship between the Veteran's currently diagnosed low back pathologies and his service-connected right knee disability.  Rather, the recent VA examiner found that biomechanically it was not possible for an altered gait to have produced the force necessary to cause the Veteran's current low back pathologies.  

The recent VA examiner also considered the absence of evidence of inservice treatment for injury and the passage of time without corroborating evidence of pathology.  As noted above, this is only one factor, and may not be the determinative factor, in assessing credibility.  Other factors include the fact that the current low back pathologies could not, biomechanically, have been caused by an altered gait.  In fact, all of the spinal changes are first shown many years after military service.  The lapse of a number of years between the inservice right knee injury and the earliest contemporaneous radiological evidence after service of low back pathology, and this only after a series of postservice work-related low back injuries, is further evidence against there being a nexus between the service-connected right knee disability and current low back disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Based on a review of the record and the clinical findings from examination, the recent VA examiner opined that the Veteran's current low back disabilities were not caused by or the result of the inservice injury or from an altered gait as a result of the service-connected right knee disability.  The VA examiner supported this conclusion with citation to relevant facts following a review of evidence.  There is no persuasive contrary medical opinion of record.  

Posited against this is the Veteran's interpretation of the medical evidence which is not supported by the actual medical evidence on file.  The Board is not required to accept the Veteran's lay interpretation of medical evidence because the Veteran lacks the education, experience, and training to make such interpretations.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While competent medical evidence is not always required in a claim for service connection, and competent lay evidence may suffice in appropriate circumstance, competent evidence of some kind, either medical or lay evidence, is required.  Here, there is neither competent medical evidence, nor lay evidence which is both competent and credible, that establishes continuity of symptomatology or the required nexus between the service-connected right knee disability and the current pathologies of the low back.  

Thus, the Board finds that the opinion of the recent VA examiner outweighs, for the reasons explained, the credibility of the Veteran's testimony of putative continuity of low back symptomatology and a causal relationship between the service-connected right knee disability and the claimed low back disability as well as to degree of low back disability in relation to the right knee disorder, i.e., aggravation.  As to this, the Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Here, there is no other persuasive medical opinion addressing the question of etiology of the Veteran's current disabilities of the low back.  

In sum, the Board does not question that the Veteran sustained a right knee injury in service or that he now has current low back disability.  He contends that his current low back disability is due to the service-connected right knee disability altering his gait, as opposed to his multiple postservice work-related injuries only following which his current low back pathologies are clinically shown.  Thus, there is no credible manner by which it can now be found that the current low back pathologies that  he has now are the result of, or increased in severity due to, the service-connected right knee disability, as opposed to being due to some other possible etiology, e.g., from cause(s) of postservice origin.  So, the Board is without a basis upon which to predicate entitlement to service connection for a low back disorder.  Accordingly, service connection for a low back disorder is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

Service connection for a low back disorder, claimed as due to residuals of a right knee injury, is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


